Exhibit 23.1 Consent of Independent Registered Public Accounting Firm RiceBran Technologies Scottsdale, Arizona We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-110585 and 333-135814) of RiceBran Technologies (the Company) of our report datedApril 1, 2013, relating to the consolidated financial statements which appears in this Form 10-K.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/BDO USA, LLP Phoenix, Arizona April1, 2013
